Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 3 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 3 recites the limitation "the recess" in line 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Young et al (US 7,770,650).
1. (Currently Amended) A subsea well component (11) having a bore (13) configured to receive a landing body (21), the bore (13) having a locking profile (that mates with 67) configured to engage with locking means (67) of the landing body, wherein the bore further comprises a landing indication profile (that which contains 51) on a radially inwardly facing face of the bore and at a vertical distance from the locking profile, wherein the landing indication profile has a finite extension in the circumferential direction of the bore such that the extension is smaller than the circumference of the bore.

2. (Currently Amended) A subsea well component according to claim 1, wherein the landing indication profile (bore which contains pin 51) comprises a recess.

3. (New) A subsea well component according to claim 1, wherein the recess (bore which contains pin 51) is a circular hole.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Harsono et al (US 8,662,189).
1. (Currently Amended) A subsea well component (120) having a bore (121) configured to receive a landing body (110), the bore having a locking profile (122) configured to engage with locking means (162) of the landing body, wherein the bore further comprises a landing indication profile (127) on a radially inwardly facing face of the bore and at a vertical distance from the locking profile, wherein the landing indication profile has a finite extension in the circumferential direction of the bore such that the extension is smaller than the circumference of the bore. (Figure 3 shows a finite extension of the profile as claimed)

2. (Currently Amended) A subsea well component according to claim 1, wherein the landing indication profile (127) comprises a recess (which receives pin 126).

3. (New) A subsea well component according to claim 1, wherein the recess (127) is a circular hole (Figure 3).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L LEMBO whose telephone number is (571)270-3065.  The examiner can normally be reached on Monday-Friday, 7am-4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 5712703654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/AARON L LEMBO/
Primary Examiner
Art Unit 3679